DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: The first paragraph should be updated to include the Application No’s and Patent No’s of any parent applications. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 21 and 31 are directed to a machine and/or process (Step 1 of MPEP 2106). Claims 21 and 31 both recite obtaining motion data, determining a user is sedentary based on the motion data, obtaining PPG data when the user is sedentary, obtaining pulse waveform(s) based on the PPG data and determining morphological features of the pulse waveform(s). These limitations, as currently drafted, recite a process that covers performance of the limitations in the mind while additionally reciting generic computer components in claim 19 (i.e., a processor, motion sensor, PPG sensor, and/or a housing) in association with the abstract steps. That is, other than reciting generic computing language and/or generic sensor structures, nothing in the claims preclude the steps from practically being performed in the mind. As a specific example, a doctor can obtain the motion data, PPG data and pulse waveforms (e.g., on a printout or a display) and then determine both when the patient is sedentary and one or more morphological features merely by viewing the data and making decisions in his mind. No tangible output, therapy, or change to the operation of the computer is claimed. That is, the claims do not require actually doing anything as a result of the determination of morphological features, or even specifically describing specialized circuitry or structures for performing the steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A in MPEP 2106).
This judicial exception is not integrated into a practical application. As described above, the claims do not attempt to apply the abstract idea to produce any useful/tangible output to a user, to deliver treatment to a patient or even diagnose the patient, or to change operation of the device itself. While the claims recite a generic processor, motion sensor, PPG sensor and a housing, these additional limitations are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component; the specification implies that the computing elements may merely be a variety of generic computers, processors or cloud-based platforms). The mere fact that a computing device is recited to perform certain tasks does not make the circuitry "special purpose," based on the Supreme Court's decisions in Alice and Bilski, wherein providing a programmed computer with no further details is insufficient to impart eligibility. The current claims amount to no more than an abstract idea and trying to claim a generic computing device to “apply it." The same rationale is true for the “motion sensor” and “PPG sensor.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Step 2B of MPEP 2106).
Additionally, invoking computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See. e.g., Versata Development Group v, SAP America, 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly"). In this case, as described above, it is possible for the claimed method steps performed by the “processor” to be carried out mentally and/or manually. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic structures to perform certain functional language steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, a generic computer that has not been claimed with any specificity is considered by the Examiner to be well-understood, routine and conventional in the art and thus cannot be considered significantly more than the judicial exception..  
Furthermore, the Examiner takes Official Notice that the processor, motion sensor and PG sensor broadly and generically disclosed and claimed in the current application are well-understood, routine and conventional in the art for receiving and processing cardiac signals.
Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B of MPEP 2106).
Furthermore, the applicant has not shown that the claimed method is necessarily and inextricably rooted in processing technologies. For example, in DDR Holdings it was found that the claimed subject matter was significantly more because the abstract method was not just applied on/using the internet but it changed how the internet itself worked. In this case, the applicant’s claims do not change the functioning of the recited processor or sensors. Instead, these generic components are merely being used to apply the abstract idea, as in Alice.
While it seems clear that there is not a particular machine required by the claims, it also appears that there is not a particular transformation, either. It has been held that manipulation or signal processing of data to produce new data is NOT a transformation CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).
Finally claims 21 and 31 are analogous to the case Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) which contains the following analysis:  Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and presenting information of a specified content, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea. Applicant should add some sort of active use to the claims, such as applying therapy or updating the functioning of the processor based on the determination/comparison.
Additional case law that supports this analysis include Digitech (Organizing and manipulating information through mathematical correlations), and Grams (An algorithm for calculating parameters indicating an abnormal condition). 
The independent claims are directed to an abstract idea. Regarding the dependent claims, the recited limitations fall under a mental process using the same rationale as above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,973,422. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims. For example, claim 2 recites sleeping (i.e., a sedentary state) as an activity type detected by a motion sensor that prompts obtaining PPG data, pulse waveforms and morphological features of the waveforms related to arterial stiffness (see claim 1). Additionally, the patented apparatus claims recite detailed functional language that renders the current method claims obvious.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-28 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2015/0366469, hereinafter Harris) in view of Loseu et al. (US 2014/0213863, hereinafter Loseu).
Regarding claims 21, 22, 31, 32 and 35, Harris discloses a biometric monitoring device 200 for measuring arterial stiffness, the device comprising a wearable fixing structure 204, 205, 206 configured to attach to a user that allows a user to perform activities while wearing the device (see figures 1 and 3-6 and par. 0055, 0108, 0110; it is also noticed that this is functional language/intended use). The device includes a housing 201 with an inertial sensor in the form of an accelerometer 303 that measures movement experienced by the device (par. 0056, 0091, 0099, 0106 and figure 7). The device housing further includes a PPP sensor 308 to obtain PPG data (figure 7 and par. 0054, 0089-0091). Harris discloses that the PPG sensor data is used to determine morphological parameters related to arterial stiffness (Abstract, par. 0053, 0054, 0057, 0092, 0097, 0098, 0100, 0103, 0112, figure 11). Harris further discloses that it is known in the art to use accelerometry to minimize motion and signal noise; specifically that only when a user is detected as having minimal motion can the PPG data be utilized (par. 0056, 0099, 0106). While the Examiner considers this minimum motion to be “sedentary” as claimed (such that the common definition of sedentary is “somewhat inactive”), the Examiner also points to the Loseu reference, which discloses that PPG data is most accurate when a user is relatively stationary and motionless. Therefore, it would have been obvious to one of ordinary skill in the art, based on the overall disclosure of Harris and the teachings of Loseu, that Harris would desire the user’s detected activity level to be “sedentary” as claimed in order to provide the most accurate PPG data.
Regarding claims 23, 33 and 34, Harris discloses outputting the data so that it is displayed to a user (par. 0098, 0100).
Claims 24-30 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Harris and Loseu in view of Huiku et al. (US 2005/0143665, hereinafter Huiku).
Harris, as modified, discloses the applicant’s basic invention with the exception of normalizing/scaling the amplitude of PPG signals as a function of sensed body temperature or blood pressure amplitude signals (i.e.,”factors” of “biometric data”) of the user. However, Huiku discloses this is to be known in the PPG art (par. 0027). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to normalize PPG signals based on temperature or blood pressure detected by temperature or blood pressure sensors, respectively, in order to compensate for variations in the signals, as taught by Huiku.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0112606.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792